Citation Nr: 0925577	
Decision Date: 07/09/09    Archive Date: 07/21/09	

DOCKET NO.  06-22 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to asbestos 
exposure. 

2.  Entitlement to service connection for asthma, to include 
as secondary to asbestos exposure. 

3.  Entitlement to service connection for heart 
disease/angina pectoris, claimed as secondary to various 
respiratory pathologies, including COPD and asthma. 

4.  Entitlement to service connection for essential 
hypertension, claimed as secondary to various respiratory 
pathologies, including COPD and asthma. 

5.  Entitlement to service connection for major depression, 
claimed as secondary to various respiratory pathologies, 
including COPD and asthma.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to 
December 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The Veteran in this case seeks service connection for chronic 
obstructive pulmonary disease and asthma, as well as for 
heart disease/angina pectoris, essential hypertension, and 
major depression.  In pertinent part, it is contended that 
the Veteran's chronic obstructive pulmonary disease and 
asthma are the result of exposure to asbestos during his 
service aboard the USS Iwo Jima.  It is further contended 
that the Veteran's heart disease/angina pectoris, essential 
hypertension, and major depression are in some way 
proximately due to, the result of, or aggravated by various 
respiratory pathologies, to include COPD and asthma.

In that regard, a review of the record discloses that, on a 
number of occasions during service, the Veteran received 
treatment for various upper respiratory infections, including 
bronchitis.  Moreover, since the time of the Veteran's 
discharge from service, he has received intermittent 
treatment for asthma, as well as ongoing treatment for 
chronic obstructive pulmonary disease.

The Board observes that, during the course of a hearing 
before the undersigned Veterans Law Judge in April 2009, it 
was noted that, while at the time of a VA respiratory 
examination in October 2008, an opinion was offered as to the 
nature and etiology of the Veteran's chronic obstructive 
pulmonary disease, no such opinion was offered regarding the 
origin of his claimed asthma.  See Transcript, p. 5.

Finally, the Board notes that, at the time of the 
aforementioned hearing in April 2009, the Veteran indicated 
that, in 1980 (approximately two years following his 
discharge from service), he received a diagnosis of chronic 
obstructive pulmonary disease from a Dr. Douglas, located in 
Magnolia, Kentucky, who "operated out of" Hardin Memorial 
Hospital in Elizabethtown, Kentucky, but who is now deceased.  
See Transcript, pp. 2-3.  Significantly, later in that same 
hearing, the Veteran indicated that he had received treatment 
within a year of his discharge from service from that same 
Dr. Douglas, whose office was located in the "Magnolia 
Clinic," which was affiliated with the previously-referenced 
Hardin Memorial Hospital in Elizabethtown, Kentucky.  See 
Transcript, pp. 10-11.  Records of the Veteran's treatment at 
this clinic, it should be noted, are not currently a part of 
his claims folder.

In light of the aforementioned, the Board is of the opinion 
that further development of the evidence is necessary prior 
to a final adjudication of the Veteran's claims for service 
connection.  Accordingly, the case is REMANDED to the RO/AMC 
for the following actions:

1.  The Veteran should be contacted, with 
a request that he provide the full name 
and address for the aforementioned 
Magnolia Clinic located in Magnolia, 
Kentucky, as well as the full name and 
address for Hardin Memorial Hospital 
located in Elizabethtown, Kentucky.  
Following receipt of that information, 
the RO should attempt to obtain any and 
all records of treatment of the Veteran 
at both of those facilities, in 
particular, for the period extending from 
the date of his discharge in December 
1978 through December 1994.  All such 
records, when obtained, should be made a 
part of the Veteran's claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of 
such private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2008, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  Once again, the 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure record should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

3.  The Veteran's entire claims folder 
should then be forwarded to the same VA 
physician who conducted the 
aforementioned VA respiratory examination 
in October 2008.  Following a review of 
the Veteran's claims folder and the 
report of that examination, that 
physician should specifically comment as 
to whether the Veteran currently suffers 
from chronic, clinically-identifiable 
asthma, and, if so, whether that 
disability at least as likely as not had 
its origin during the Veteran's period of 
active military service.

Should the aforementioned examiner prove 
unavailable, the Veteran should be 
afforded an additional VA respiratory 
examination in order to more accurately 
determine the exact nature and etiology 
of his claimed asthma.  The RO/AMC is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The Veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse affect on his 
claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the respiratory 
examination, the examiner should, as 
noted above, specifically comment as to 
whether the Veteran currently suffers 
from chronic, clinically-identifiable 
asthma, and, if so, whether that 
pathology at least as likely as not had 
its origin during the Veteran's period of 
active military service.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's 
claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

4.  The RO/AMC should then readjudicate 
the Veteran's claims for service 
connection for chronic obstructive 
pulmonary disease and asthma, as well as 
for heart disease/angina pectoris, 
essential hypertension, and major 
depression.  Should the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in December 2008.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


